Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 9/08/2022 has been received and claims 1-10 are pending.
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/06/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “illumination module”, “illumination source”, “distance sensor”, “disinfection module”, “disinfection light source”, “timing module” and “control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in Claim 1 there is no written description support for one or more corresponding structures for the means-plus-function limitation of “control unit” within the Specification. In addition, there is no written description support for a corresponding structure for the means-plus-function limitation of “timing module” within the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear what corresponding structure(s) comprise the control unit.
In Claim 1, it is not clear what corresponding structure(s) corresponds to the timing module.
In Claim 1, it is not clear what the limitation “one disinfection circle” is attempting to set forth, whether it is directed to one disinfection cycle or literal circle made by one or more light sources of the claim.
In Claim 5, it is not clear “the time of the one disinfection circle” is attempting to set for the duration of one disinfection circle/cycle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (20170296686) in view of Matsui (20180110890).
As to Claims 1-2 and 7, Cole (‘686) discloses a system (100; 1100) for disinfecting an illuminated surface (see Figures 1A-1C, 3A-9, and 11) comprising:
an illumination module including an illumination source (102; 1102) (see entire document, particularly Figures 1A and 11, p. 6 [0059]-[0060], p. 7 [0062]-[0063]);
a distance sensor for detecting a distance between the system and a surface illuminated by the illumination source (102; 1102) (see entire document, particularly p. 6 [0056]-[0057], p. 7 [0061]); and
a disinfection module including a disinfection light source (106; 1109) (see Figures 1A and 11) and a control unit (1106), the control unit (1106) capable of receiving the distance detected by the distance sensor and controlling an irradiation power of the disinfection light source based on the distance and the timing such that an irradiation amount of the illuminated surface accumulated within one disinfection circle is kept at a predetermined value (see entire document, particularly p. 5 [0046]-[0047], p. 6 [0052] and [0057], pp. 7-8 [0071]).
Cole (‘686) does not appear to specifically that the system is comprised of a timing module coupled to the disinfection light source for controlling a timing of the disinfection light source.
It was known in the art before the effective filing date of the claimed invention to provide a timing module coupled to a disinfection light source in a system. Matsui (‘890) discloses a system (100; 200) for disinfecting an illuminated surface (1), the system comprising:
a distance sensor (260) for detecting a distance between the system and a surface (1) illuminated (see entire document, particularly p. 1 [0017] – lines 3-4 and [0021]);
a disinfection module (20; 220), including a disinfection light source (22) and a control unit (30; 230); 
wherein the disinfecting light source (22) comprises a UV light source including a long-wavelength UV light source having a wavelength ranging from 280nm to 380 nm (see p. 3 [0051] – lines 12-14); and 
a timing module coupled to the disinfection light source (22) for controlling a timing of the disinfection light source (22) (see entire document, particularly p. 1 [0017] and [0022], p. 2 [0034] and [0037]);
wherein the control unit (30; 230) is configured to receive the distance detected by the distance sensor (260) and control an irradiation power (P) of the disinfection light based on the distance and the timing such that an irradiation amount of the illuminated surface accumulated within one disinfection circle is kept at a predetermined value (see entire document, particularly p. 2 [0034]-[0037], p. 5 [0069]), and 
wherein the system is capable such that when the one disinfection circle ends, the timing is stopped and the disinfection light source is turned off, such that the irradiation amount of the illuminated surface accumulated within the one disinfection circle is kept at the predetermined value,
in order to sterilize surface(s) of an object (see entire document, particularly p. 2 [0039]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a timing module in the device of Cole in order to ensure complete sterilization as shown by Matsui.

As to Claim 3, the light and disinfection system of Cole (‘686) is capable of controlling the irradiation power of the disinfection light source based on the distance, when the distance detected by the distance sensor is within a preset threshold range, such that time of the one disinfection circle is kept at a preset time.
As to Claim 4, the predetermined value in the light and disinfection system of Cole (‘686) is capable of being about 8.5 – 9.5 J/m2, the preset time being about 7-9 hours, and the preset threshold range of the distance is about 0.5 – 2 meters.
As to Claim 5, when the distance detected by the distance sensor in the light and disinfection system of Cole (‘686) is greater than a maximum of the preset threshold range, the irradiation power of the disinfection light source is capable of being adjusted to a maximum, the time of the one disinfection circle being greater than the preset time; when the distance detected by the distance sensor is less than a minimum of the preset threshold range, the irradiation power of the disinfection light source is capable of being adjusted to a minimum, the time of the one disinfection circle being less than the preset time.
As to Claim 9, Cole (‘686) discloses that the light and disinfection system (100; 1100) further comprises a detecting sensor (108; 1116) mounted on the light and disinfection system, wherein the disinfection light source (106; 1109) will be turned off when the detecting sensor (108; 1116) detects that someone is nearby (see entire document, particularly p. 6 [0054]-[0055]), wherein the detecting sensor (108; 1116) comprises a human pyroelectric infrared sensor (see entire document, particularly p. 6 [0055], pp. 7-8 [0071]).
Thus, Claims 1-5, 7 and 9 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Cole (‘686) and Matsui (‘890).

Claim(s) 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Quilici (20190022263) in view of Matsui (20180110890).
As to Claims 1-2, Quilici (‘263) discloses a light and disinfection system (100) for disinfecting an illuminated surface (see Figure 1) comprising:
an illumination module including an illumination source (112) (see Figure 1);
a distance sensor (106) for detecting a distance between the light and disinfection system and the illuminated surface (see Figure 1); and
a disinfection module including a disinfection light source (110) (see Figure 1) and a control unit (102), the control unit (102) receiving the distance detected by the distance sensor (106) and capable of controlling an irradiation power of the disinfection light source (110) based on the distance such that an irradiation amount of the illuminated surface accumulated within one disinfection circle is kept at a predetermined value.
Quilici (‘263) does not appear to specifically that the system is comprised of a timing module coupled to the disinfection light source for controlling a timing of the disinfection light source.
It was known in the art before the effective filing date of the claimed invention to provide a timing module coupled to a disinfection light source in a system. Matsui (‘890) discloses a system (100; 200) for disinfecting an illuminated surface (1), the system comprising:
a distance sensor (260) for detecting a distance between the system and a surface (1) illuminated (see entire document, particularly p. 1 [0017] – lines 3-4 and [0021]);
a disinfection module (20; 220), including a disinfection light source (22) and a control unit (30; 230); and 
a timing module coupled to the disinfection light source (22) for controlling a timing of the disinfection light source (22) (see entire document, particularly p. 1 [0017] and [0022], p. 2 [0034] and [0037]);
wherein the control unit (30; 230) is configured to receive the distance detected by the distance sensor (260) and control an irradiation power (P) of the disinfection light based on the distance and the timing such that an irradiation amount of the illuminated surface accumulated within one disinfection circle is kept at a predetermined value (see entire document, particularly p. 2 [0034]-[0037], p. 5 [0069]), and 
wherein the system is capable such that when the one disinfection circle ends, the timing is stopped and the disinfection light source is turned off, such that the irradiation amount of the illuminated surface accumulated within the one disinfection circle is kept at the predetermined value,
in order to sterilize surface(s) of an object (see entire document, particularly p. 2 [0039]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a timing module in the device of Quilici in order to ensure complete sterilization as shown by Matsui.
As to Claim 3, the light and disinfection system (100) of Quilici (‘263) is capable of controlling the irradiation power of the disinfection light source based on the distance (see entire document, particularly p. 2 [0019]), when the distance detected by the distance sensor (106) is within a preset threshold range, such that time of the one disinfection circle is kept at a preset time.
As to Claim 4, the predetermined value in the light and disinfection system (100) of Quilici (‘263) is capable of being about 8.5 – 9.5 J/m2, the preset time being about 7-9 hours, and the preset threshold range of the distance is about 0.5 – 2 meters.
As to Claim 5, when the distance detected by the distance sensor (106) in the light and disinfection system (100) of Quilici (‘263) is greater than a maximum of the preset threshold range, the irradiation power of the disinfection light source (110) is capable of being adjusted to a maximum, the time of the one disinfection circle being greater than the preset time; when the distance detected by the distance sensor (106) is less than a minimum of the preset threshold range, the irradiation power of the disinfection light source (110) is capable of being adjusted to a minimum, the time of the one disinfection circle being less than the preset time.
As to Claim 6, Quilici (‘263) discloses that an adjustable angle is formed (via 114) between the disinfection light source (110) and the illumination source (112) such that the disinfection light source (110) and the illumination source (112) that are mounted adjacently (see Figure 1) and capable of having a substantially coincident illumination range on the illuminated surface.
As to Claim 7, Quilici (‘263) discloses that the disinfection light source (110) comprises a UV light source including a long-wavelength UV light source having a wavelength ranging from 280 nm to 380 nm (see entire document, particularly p. 2 [0018] – lines 21-26 and 29-31).
As to Claim 9, Quilici (‘263) discloses that the light and disinfection system (100) further comprises a detecting sensor (104) mounted on the light and disinfection system (100) (see Figure 1), wherein the disinfection light source (110) will be turned off when the detecting sensor (104) detects that someone is nearby, wherein the detecting sensor (104) comprises a human pyroelectric infrared sensor (see entire document, particularly p. 2 [0018] – lines 14-17).
Thus, Claims 1-7 and 9 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Quilici (‘263) and Matsui (‘890).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cole (20170296686) or Quilici (20190022263) in view of Matsui (20180110890) as applied to claim 1 above, and further in view of Weeks (WO2017083461).
Cole (‘686) and Matsui (‘890) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Quilici (‘263) and Matsui (‘890) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Cole (‘686) does not appear to specifically teach that the light and disinfection system further comprises a dimmer switch coupled to the illumination source for adjusting brightness of the illumination source, wherein the dimmer switch comprises three-step dimming, five-step dimming or stepless dimming. 
Quilici (‘263) appears to disclose that the light and disinfection system (100) comprises a dimmer switch coupled to the illumination source (112) for adjusting brightness of the illumination source (112), wherein the dimmer switch capable of being three-step, five-step or stepless dimming (see entire document, particularly p. 2 [0019] – lines 13-16, p. 3 [0021] – lines 9-10).
It was known in the art before the effective filing date of the claimed invention to provide a dimmer switch coupled to an illumination source in a light and disinfection system. Weeks (‘461) discloses a light and disinfection system (100) comprising an illumination module including an illumination source (110); a disinfection module including a disinfection light source (115) (see entire document, particularly p. 3 [0019]), a control unit (145), and a dimmer switch (see entire document, particularly pp. 6-7 [0028] - lines 3-5 and 8) in order to control the light being emitted by light sources (see entire document, particularly pp. 6-7 [0028]). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a dimmer switch in the light and disinfection system of Cole or Quilici as modified by Matsui in order to allow a user to control aspects of system operation such as dimming of light as shown by Weeks.
While neither Cole (‘686) or Quilici (‘263) or Matsui (‘890) nor Weeks (‘461) appears to specifically teach that the dimmer switch comprises three-step dimming, five-step dimming or stepless dimming, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide any desired level(s) of dimming such as three-step dimming, five-step dimming or stepless dimming with the dimming switch in the system of Cole or Quilici as modified by Matsui and Weeks in order to control the light level as desired. Only the expected results would be attained.
Thus, Claim 8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Cole (‘686) or Quilici (‘263), Matsui (‘890) and Weeks (‘461).

Response to Arguments
Applicant's arguments filed 9/08/2022 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument on p. 5 of Remarks in regards to 35 U.S.C. 112 (a) rejection, examiner disagrees and indicates that the provided sections of Specification do not provide any specific structures that correspond to the control unit and timing module.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799